Citation Nr: 0601000	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cervical spine injury with degenerative joint disease and 
radiating arthralgia to the right shoulder, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 40 percent 
evaluation for residuals of cervical spine injury with 
degenerative joint disease and radiating arthralgia to the 
right shoulder.

The Board remanded the claim for adjudicative action, and the 
case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Residuals of cervical spine injury with degenerative joint 
disease and radiating arthralgia to the right shoulder is 
manifested by severe limitation of motion of the cervical 
spine and slight to moderate functional impairment in the 
right upper extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of cervical spine injury with degenerative joint 
disease and radiating arthralgia to the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 &. Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 letter and by the discussions 
in the February 2003 rating decision, the April 2003 
statement of the case, and the February 2005 supplemental 
statement of the case.  The Board will not go into whether 
the letters informed the veteran of the evidence necessary to 
substantiate his claim, as it is clear he has actual 
knowledge.  For example, he states that the service-connected 
disability is worse than the current evaluation contemplates.  
That statement, if true, would substantiate his claim for 
increase.  The rating decision, statement of the case, and 
supplemental statement of the case explained to the veteran 
why an evaluation in excess of 40 percent was not warranted.  
This told him the specific symptoms that were needed for the 
higher evaluations.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
It stated that the veteran would need to give it enough 
information about the records so that it could obtain them on 
his behalf.  It told him that if he had received treatment 
from VA, he should let it know and it would obtain those 
records for him.  It also stated that if he had received 
private medical treatment, he should provide permission to VA 
so that it could obtain those records.  While the letter did 
not inform him that he should submit any evidence in his 
possession that pertains to the claim, such was implied.  
Specifically, the veteran was told that the VA needed 
evidence that his disability had worsened.  It stated that if 
he had received treatment at VA or privately, he should 
inform VA.  It told him he could submit lay statements from 
people who had knowledge of his condition.  It then stated, 
"You should provide this evidence we've requested from you 
as soon as possible."  This essentially informed the veteran 
that he should submit any evidence in his possession that 
pertained to the claim.  Thus, any failure on the part of VA 
to specifically inform him of such is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records and provided the veteran with 
an examination in connection with his claim.  The veteran has 
stated he has received treatment from VA only.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Service connection for cervical spine injury with 
degenerative changes at C4-C7 and bilateral shoulder pain was 
granted by means of a May 1994 rating decision and assigned a 
20 percent evaluation.  In September 1995, the veteran filed 
a claim for increase, and was granted a 40 percent evaluation 
in a May 1996 rating decision.  The service-connected 
disability has been reclassified as residuals of cervical 
spine injury with degenerative joint disease and radiating 
arthralgia to the right shoulder.  

The veteran asserts that he warrants an evaluation in excess 
of 40 percent for the service-connected disability.  He 
states he has pain on a daily basis in his neck and into the 
right shoulder area.  He also stated that he tires easily 
with repetitive use.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran filed his claim for increase on September 17, 
2002.  The criteria for evaluating diseases or injuries of 
the spine were amended on September 23, 2002, and again in 
September 2003.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  The criteria are as 
follows, in part:

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the relevant criteria are as follows, 
in part:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
cervical spine - 40 percent disabling.

Forward flexion of the cervical spine 15 
 degrees or less - 30 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent for residuals 
of cervical spine injury with degenerative joint disease and 
radiating arthralgia to the right shoulder.  The Board notes 
that it has not considered the veteran's disability under the 
former Diagnostic Code 5290, which addresses limitation of 
motion of the cervical spine, as the highest evaluation under 
that Diagnostic Code is 30 percent and would not assist the 
veteran in obtaining a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  

Considering the veteran's disability under the former 
Diagnostic Code 5293, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
disability picture meets the criteria for a 60 percent 
evaluation for intervertebral disc syndrome.  For example, 
both the December 2002 and October 2003 VA examination 
reports show that deep tendon reflexes were equal at the 
biceps and triceps of both upper extremities.  Strength in 
those muscles was 5/5, and sensation was intact throughout.  
There was no visible atrophy in the upper extremities.  This 
is evidence against a finding that the veteran has absent 
neurological findings appropriate to the site of the diseased 
disc.  The veteran has complained of severe pain in his right 
shoulder, which is contemplated by the 40 percent evaluation, 
as that evaluation contemplates severe intervertebral disc 
syndrome.  The October 2003 VA examination report shows the 
examiner determined that the veteran's right shoulder pain 
was a classic symptom for referred pain from the cervical 
spine.  He described the fatigue due to nerve root irritation 
as being moderate.  No medical professional has stated the 
veteran has muscle spasms, and the veteran has not stated 
such either.  

The Board finds that the clinical findings do not establish 
intervertebral disc syndrome that is any more than severe in 
degree.  Again, there is no evidence of muscle spasms.  The 
veteran has pain in his right shoulder, but his deep tendon 
reflexes are equal in both arms, his strength is 5/5, and 
sensation was intact.  The preponderance of the evidence is 
against a finding that the veteran meets the criteria for an 
evaluation in excess of 40 percent under the former 
Diagnostic Code 5293.

Now considering the amended criteria, the preponderance of 
the evidence is also against a finding that the veteran would 
warrant an evaluation in excess of 40 percent.  At the time 
of the December 2002 VA examination, the veteran stated that 
he had to quit work in construction because of his neck and 
right arm problems.  The amended criteria under Diagnostic 
Code 5243 evaluate intervertebral disc syndrome based upon 
"incapacitating episodes."  The veteran has not stated that 
he has had any incapacitating episodes associated with the 
service-connected disability.  Thus, there is a lack of 
evidence that he has had six weeks of incapacitating episodes 
during the last year.  Accordingly, the preponderance of the 
evidence is against a finding that the veteran meets the 
criteria under the 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 40 percent evaluation.  Based upon the veteran's 
limitation of motion of the cervical spine, he would warrant 
a 30 percent evaluation under Diagnostic Code 5237.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  In order for 
him to warrant an evaluation in excess of 40 percent, the 
evidence would need to establish that the veteran had 
neurological findings that would warrant a 30 percent 
evaluation.  See 38 C.F.R. § 4.25 (2005).  The neurological 
findings associated with the service-connected disability 
have been reported to be in the veteran's right upper 
extremity.  Under the Diagnostic Codes 8510, which address 
peripheral neuropathy in the shoulder and elbow movements, it 
provides a 20 percent evaluation for mild incomplete 
paralysis and a 40 percent evaluation for moderate incomplete 
paralysis of the major arm (the veteran is right handed as 
shown in the service medical records).  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510.  While the veteran has pain 
in his right arm, there were no neurological deficits found 
in the right upper extremity when the veteran was examined in 
December 2002 and October 2003.  The deep tendon reflexes 
were equal on both sides.  Strength was 5/5, and sensation 
was intact.  Such findings would, in no way, reach the level 
of a finding of moderate incomplete paralysis of the involved 
nerve.  Thus, the service-connected residuals of cervical 
spine injury with degenerative joint disease and radiating 
arthralgia to the right shoulder would not warrant an 
evaluation in excess of 40 percent if the orthopedic symptoms 
were evaluated separately from the neurological symptoms.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, the veteran is at the maximum evaluation for 
limitation of motion of the cervical spine.  The 40 percent 
evaluation under Diagnostic Code 5237 would require that the 
cervical spine be ankylosed, which has not been shown.  The 
functional impairment of veteran's right upper extremity has 
been described as mild to moderate, which the Board finds is 
contemplated in the 40 percent evaluation.  The veteran's 
overall functional impairment, as described in the clinical 
records, is indicative of no more than severe functional 
impairment due to pain or any other factor and thus no more 
than a 40 percent evaluation is warranted.  

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  The preponderance of the 
evidence is against a finding that the service-connected 
residuals of cervical spine injury with degenerative joint 
disease and radiating arthralgia to the right shoulder 
warrants any more than a 40 percent evaluation.  Therefore, 
the benefit-of-the-doubt rule does not apply.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has not considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  At the December 11, 2002 VA examination, the 
veteran stated he had to quit his job as a construction 
worker because of the pain due to the service-connected 
disability and because of a seizure disorder.  A December 2, 
2002, VA outpatient treatment report shows that the veteran 
reported he had stopped working in construction due to the 
seizure disorder and made no mention of his service-connected 
disability.  Even if part of the veteran's reason of quitting 
his job was due to the pain from the service-connected 
disability, the Board finds that the 40 percent evaluation 
contemplates the veteran's disability picture and concludes 
that referral of this case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation is not warranted.


ORDER

An increased evaluation for residuals of cervical spine 
injury with degenerative joint disease and radiating 
arthralgia to the right shoulder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


